   Case: 1:20-cv-05473 Document #: 47 Filed: 04/12/21 Page 1 of 14 PageID #:557




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


BRIANNA MILLER, on behalf of herself            )
and all others similarly situated,              )
                                                )
             Plaintiff,                         )
                                                )
             vs.                                )      Case No. 20 C 5473
                                                )
LEWIS UNIVERSITY,                               )
                                                )
             Defendant.                         )

                                  CORRECTED
                          MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

      Pursuant to Federal Rule of Civil Procedure 12(b)(6), Lewis University has

moved to dismiss Brianna Miller's first amended complaint. Miller—on behalf of herself

and others—has sued Lewis alleging breach of contract (Count 1) and unjust

enrichment (Count 2). She claims the University entered into a contract with her to

provide, among other things, in-person classes and on-campus services. In Miller's

view, she fulfilled her obligations under the contract by paying tuition. She claims Lewis

breached the contract when, in response to the COVID-19 pandemic, it transitioned to

remote instruction.

      Though the Court is sympathetic to all who have been aggrieved by the

pandemic, not all grievances are redressable by courts of law. As explained below,

Miller has failed to state a claim upon which relief may be granted, so the Court grants

Lewis's motion.
   Case: 1:20-cv-05473 Document #: 47 Filed: 04/12/21 Page 2 of 14 PageID #:558




                                      Background

      Lewis is a private Catholic university located in Romeoville, Illinois. It educates

approximately 6,400 undergraduate and graduate students. Lewis—in normal times—

offers both a traditional, in-person student experience as well as an online learning

experience. Miller was a traditional student at Lewis. She began in fall 2016 and

graduated in spring 2020.

      During the spring 2020 semester, as the country began confronting the COVID-

19 pandemic, Lewis made several changes to its academic program. On March 12,

2020, the University announced that "[a]ll courses originally scheduled to be face-to-

face will be delayed by one week, resuming in a fully online format on Monday, March

23." Am. Compl. ¶ 4. At the time, Lewis had not decided whether face-to-face learning

would resume. But, on March 19, 2020, the University determined that the remainder of

the 2020 school year (spring and summer terms) would be "delivered through online

only learning methods." Id. ¶ 4. Lewis also told students that "residence halls would

remain closed through the conclusion of the summer terms." Id.

      Miller does not take direct issue with the University's elimination of in-person

learning. See id. ¶ 8. Instead, she challenges Lewis's decision to "retain monies paid

by [her and those she wishes to represent] when [Lewis] failed to provide [ ] in-person

and on-campus classes and services." Id. For the spring 2020 semester, Miller paid

approximately $16,860 in tuition and mandatory fees. She has not been given a partial

refund for the value of the in-person classes that were moved online, nor has she

received a partial refund for the mandatory fees she paid despite Lewis's

discontinuation of on-campus services. Miller asserts that Lewis's failure to provide an



                                            2
   Case: 1:20-cv-05473 Document #: 47 Filed: 04/12/21 Page 3 of 14 PageID #:559




in-person education and on-campus services, while also retaining the full amount of her

tuition and fees, constitutes a breach of contract and unjust enrichment.

       Central to her breach-of-contract claim is Miller's allegation that she entered into

a contract with Lewis under which, in exchange for tuition and fees, Lewis "would

provide in-person and on-campus educational services, experiences, opportunities, and

other related services." Id. ¶¶ 35, 70. According to Miller, the terms of this contract are

set forth in various "marketing materials, advertisements, publications, and other

documents from [Lewis], including but not limited to the Lewis University Course

Schedule." Id. ¶ 70.

       With regard to her unjust enrichment claim, Miller claims that she paid tuition and

fees "with the expressed understanding that such costs included the in-person classes,

services, opportunities, and experiences that Defendant had previously marketed,

promoted, or made available prior to COVID-19." Id. ¶ 84. In her view, by retaining the

full amount of tuition and fees even after failing to provide the benefits that Miller and

her classmates expected, the school was unjustly enriched at her and others' expense.

       Miller seeks compensatory damages, disgorgement, equitable relief, and other

forms of relief.

                                        Discussion

       To survive a motion to dismiss for failure to state a claim, the complaint must

contain "enough facts to state a claim to relief that is plausible on its face." Hecker v.

Deere & Co., 556 F.3d 575, 580 (7th Cir. 2009) (internal quotation marks omitted). A

claim is plausible on its face "when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct



                                              3
     Case: 1:20-cv-05473 Document #: 47 Filed: 04/12/21 Page 4 of 14 PageID #:560




alleged." McCauley v. City of Chicago, 671 F.3d 611, 615 (7th Cir. 2011) (internal

quotation marks omitted).

       When ruling on a motion to dismiss, the court must construe "all well-pleaded

allegations of the complaint as true and view them in the light most favorable to the

plaintiff." Appert v. Morgan Stanley Dean Witter, Inc., 673 F.3d 609, 622 (7th Cir. 2012)

(alterations accepted) (internal quotation marks omitted). But "[t]hreadbare recitals of

the elements of a cause of action, supported by mere conclusory statements, do not

suffice." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

A.     Educational malpractice

       Lewis contends in its motion that Miller's breach-of-contract claim is really an

educational malpractice claim, which is not cognizable under Illinois law. See Waugh v.

Morgan Stanley & Co., 2012 IL App (1st) 102653, ¶¶ 28–44, 966 N.E.2d 540, 549–54

("If a claim raises questions about the reasonableness of an educator's conduct in

providing educational services, or if a claim requires an analysis of the quality of

education, it is a claim for educational malpractice" and "the tort of educational

malpractice is not recognized in Illinois.") The Court disagrees.

       In this context, to state a viable claim for breach of contract—and therefore avoid

a claim sounding in educational malpractice—"the plaintiff must do more than simply

allege that the education was not good enough." See Ross v. Creighton Univ., 957 F.2d

410, 417 (7th Cir. 1992). Rather, the plaintiff must allege that the educational institution

"failed to perform [a promised educational] service at all." Id. Miller has done that here.

She alleges that she was promised an in-person learning experience, paid for it, did not

receive it, and should recover damages as a result. In other words, Miller has put



                                             4
    Case: 1:20-cv-05473 Document #: 47 Filed: 04/12/21 Page 5 of 14 PageID #:561




forward a fairly straightforward breach-of-contract claim.

        Lewis contends that Miller must be alleging a difference in the quality between

the in-person education she wishes she had received and the online education she

received, or else her claim could not stand. But just because Miller argues that an

online education does not have the same value as an in-person education does not

mean that she is challenging the quality of the education she received. Instead, to the

extent she discusses the difference in "market value" between in-person and online

education, "that discussion is limited to alleging damages from the defendant's alleged

breach of contract, not an allegation that any decreased value constitutes the breach of

contract." See Oyoque v. DePaul Univ., No. 20 C 3431, 2021 WL 679231, at *2 (N.D.

Ill. Feb. 21, 2021) (Kennelly, J.). This is markedly different from claiming educational

malpractice. See Waugh, 2012 IL App (1st) 102653, ¶ 29, 966 N.E.2d at 549 (listing the

three "broad categories of educational malpractice claims: '(1) the student alleges that

the school negligently failed to provide him with adequate skills; (2) the student alleges

that the school negligently diagnosed or failed to diagnose his learning or mental

disabilities; or (3) the student alleges that the school negligently supervised his

training.'").

        To summarize, Miller's breach-of-contract claim does not sound in educational

malpractice because her complaint does not challenge the adequacy of the education

she received, and the resolution of her claim would not require "second-guessing the

professional judgment of the University faculty on academic matters." See Ross, 957

F.2d at 417.




                                             5
     Case: 1:20-cv-05473 Document #: 47 Filed: 04/12/21 Page 6 of 14 PageID #:562




B.     Breach of contract (Count 1)

       Next, the Court considers whether Miller has stated a claim for breach of

contract. In Illinois, a plaintiff claiming breach of contract must allege: "(1) the existence

of a valid and enforceable contract; (2) substantial performance by the plaintiff; (3) a

breach by the defendant; and (4) resultant damages." Sevugan v. Direct Energy Servs.,

LLC, 931 F.3d 610, 614 (7th Cir. 2019) (internal quotation marks omitted).

       As discussed above, in the educational context plaintiffs "must do more than

simply allege that the education was not good enough. Instead, [plaintiffs] must point to

an identifiable contractual promise that the [educational institution] failed to honor."

Ross, 957 F.2d at 416–17; see also Charleston v. Bd. of Trs. of Univ. of Illinois at

Chicago, 741 F.3d 769, 773 (7th Cir. 2013) ("[T]he student's complaint must be specific

about the source of [the] . . . contract, the exact promises the university made to the

student, and the promises the student made in return."). "The catalogues, bulletins,

circulars, and regulations of the institution made available to the matriculant may

become a part of the contract." Bissessur v. Indiana Univ. Bd. of Trs., 581 F.3d 599,

602 (7th Cir. 2009) (internal quotation marks omitted); see also DiPerna v. Chicago Sch.

of Prof'l Psychology, 893 F.3d 1001, 1006–07 (7th Cir. 2018) ("In Illinois, 'a college or

university and its students have a contractual relationship, and the terms of the contract

are generally set forth in the school's catalogs and bulletins.'").

       1.     Materials expressing intention, hope, or desire

       Though Lewis concedes that the parties have an "inherently contractual"

relationship, it argues that Miller has not sufficiently alleged that the University made a

promise to provide in-person classes. The Court agrees. In her complaint, Miller cites



                                              6
   Case: 1:20-cv-05473 Document #: 47 Filed: 04/12/21 Page 7 of 14 PageID #:563




to various "marketing materials, advertisements, and other documents" that

"highlighted" Lewis's "in-person educational opportunities, experiences, and services."

See Am. Compl. ¶¶ 19, 24, 70, 71. But "promotional materials"—i.e., marketing

materials or advertisements—"are not among the terms of the contract between

universities and their students." See Galligan v. Adtalem Glob. Educ. Inc., No. 17 C

6310, 2019 WL 423356, at *6 (N.D. Ill. Feb. 4, 2019) (citing DiPerna, 893 F.3d at 1006–

07)); see also Bissessur, 581 F.3d at 602.

       Miller cites to portions of Lewis's website to claim that the it "actively markets [its]

on-campus experience and opportunities as a benefit to students." See Am. Compl. ¶¶

21–22 (statements describing, for example, Lewis's "active campus with opportunities

for personal development" and "impressive academic facilities."). These are clearly

promotional materials and cannot become part of the contract between Miller and

Lewis. But even if that weren't true, and promotional materials could be considered,

advertising a "safe and welcoming campus," "an inviting community . . . . [w]ith more

than 100 clubs and organizations," and "'well-equipped classrooms, '" Am. Compl. ¶ 21,

is not the same making a "definite" and "concrete promise," see also Galligan, 2019 WL

423356, at *7 (internal quotation marks omitted). Instead, the vast majority of Miller's

cites to the Lewis website involve "puffing" statements, "meaning they were not

concrete promises that could comprise part of a contract between student and

university." See id. at *6; see also id. at *4 ("'Puffing denotes the exaggerations

reasonably expected of a seller as to the degree of quality of his or her product, the

truth or falsity of which cannot be precisely determined.'")

       Next, Miller points to the executive summary of Lewis's strategic plan, which she



                                              7
    Case: 1:20-cv-05473 Document #: 47 Filed: 04/12/21 Page 8 of 14 PageID #:564




says is distinct from promotional materials. But strategic plans are not among the

documents that may be considered as part of the contracts between students and

educational institutions. See Bissessur, 581 F.3d at 602 ("The 'catalogues, bulletins,

circulars, and regulations of the institution made available to the matriculant may

become a part of the contract.'"). In any event, the executive summary contains no

concrete statements committing the University to definite actions. See Am. Compl. ¶

21. Instead it is filled with "expression[s] of intention, hope or desire" and cannot be a

part of Lewis's contract with its students. See Galligan, 2019 WL 423356, at *7 (internal

quotation marks omitted). For example, the fact that Lewis intends to "advance

transformative life experiences; experiential learning opportunities and a campus setting

that creates a distinctive and relevant student experience" is of no consequence here.

See Strategic Plan 2017–2022: Executive Summary, Lewis University,

https://www.lewisu.edu/welcome/strategic-plan.htm. 1 That intention is an unenforceable

aspiration, not an enforceable promise that Miller or any other student can enforce

against Lewis in a court of law. See Galligan, 2019 WL 423356, at *7 (finding an

institution's commitment to ensuring that "qualified students with disabilities are afforded

reasonable accommodations" was definite enough to make it a "concrete promise rather

than an 'unenforceable expression'").

       Miller's reliance on Lewis's statements about its Air Traffic Control certificate

program, College of Aviation, Science and Technology, College of Business, and

College of Education and Social Science does nothing to advance her claim. Miller



1Though she quotes only a few words of the executive summary in the body of her
complaint, Miller also cited the web address for the full executive summary. See Am.
Compl. ¶ 21.
                                              8
   Case: 1:20-cv-05473 Document #: 47 Filed: 04/12/21 Page 9 of 14 PageID #:565




does not allege that she was enrolled in any of these programs, but even if she was,

one need only look at the statements as published to know that these too were

promotional materials. Even if these promotional materials could be considered, the

marketing of "classroom instruction," "laboratory simulations," "hands-on learning," and

"state-of-the-art facilities," see Am. Compl. ¶ 23, without more, is not the same as

making a "definite" and "concrete promise" to provide an in-person education. See

Galligan, 2019 WL 423356, at *7.

       2.     Lewis's spring 2020 course schedule

       Miller also cites to Lewis's spring 2020 course schedule to support her breach-of-

contract claim. As part of the recurring course registration process, Lewis publishes the

upcoming term's course schedule, which lists the courses being offered along with

associated fees, as well as various policies. For each class in the schedule there is a

notation explaining which instructional method will be used to teach the course. For

spring 2020, course instructional methods included traditional, "face-to-face" learning,

online learning, blended learning (a mixture of face-to-face learning and online), and

multi-option courses (students could move between face-to-face and online). See Am.

Compl. ¶ 31. Miller was enrolled in traditional courses before the pandemic forced the

University to change plans.

       Miller argues that the course schedule contains a promise for an in-person

education because when students enrolled in classes, they were invited to select

courses that used a specific instructional method including traditional (face-to-face)

learning. But the spring 2020 schedule contained an important reservation: though

"[t]he information contained in th[e] schedule was accurate on October 22, 2019 . . . [it



                                             9
    Case: 1:20-cv-05473 Document #: 47 Filed: 04/12/21 Page 10 of 14 PageID #:566




was] subject to change without notice." Def.'s Ex. A-3 at ECF p. 42. 2 Moreover, Lewis

reserved "the right to cancel any course . . . and to make any schedule changes

required including change of class time, location or instructor." Id. In light of this

reservation, Lewis claims that the course schedule cannot contain any enforceable

promises. Lewis also argues that the notations regarding instructional method are not

enough to form a contractual promise.

       The Court agrees with Lewis. The notations are "hardly sufficient to form a

binding contract" as they cannot be confused with definite and concrete promises. See

Gociman v. Loyola Univ. of Chicago, No. 20 C 3116, 2021 WL 243573, at *4 (N.D. Ill.

Jan. 25, 2021) (holding that parentheticals in a course catalog were not promises that

courses for which students registered would be delivered on-campus). Without more,

these notations are informative rather than promissory and Miller cannot transform such

statements into a binding contract. 3 See Abrams v. Illinois Coll. of Podiatric Med., 77 Ill.

App. 3d 471, 477, 395 N.E.2d 1061, 1065 (1979) (holding that a particular provision of



2 Though Miller did not allege the course schedule reservation in her complaint it is "well
settled that in deciding a Rule 12(b)(6) motion, a court may consider 'documents
attached to a motion to dismiss . . . if they are referred to in the plaintiff's complaint and
are central to his claim.'" See Brownmark Films, LLC v. Comedy Partners, 682 F.3d
687, 690 (7th Cir. 2012). Because Miller incorporated the course schedule by reference
in the complaint, the court may consider that document, which Lewis attached to its
motion to dismiss.
3 Miller also argues that the University created a specific contract term by custom. See
Ross, 957 F.2d at 417 ("[C]ustom and usages can also become specific terms by
implication."). This argument is unavailing as evidence of "[c]ustom and usage may
only be relied upon to interpret an agreement if the practice was 'so well known,
uniform, long-established and generally acquiesced in as to induce the belief that the
parties contracted with reference to it.'" Gray v. Mundelein Coll., 296 Ill. App. 3d 795,
805, 695 N.E.2d 1379, 1386 (1998). Because the notations are not promises, evidence
of custom and usage are not necessary to interpret their meaning.

                                             10
   Case: 1:20-cv-05473 Document #: 47 Filed: 04/12/21 Page 11 of 14 PageID #:567




the institution's student handbook was not a promise but rather an "unenforceable

expression of intention, hope or desire" because "it was not communicated to the

plaintiff in such a way as to invite the payment of tuition in reliance" and therefore

"plaintiff did not have the power to transform [it] into a binding contractual obligation.").

       Miller's attempt to read into the course schedule a promise to provide an in-

person education is further undermined by the fact that it is "plainly inconsistent with the

document itself." See Gociman, 2021 WL 243573, at *4. This is true mainly because

Miller cannot sidestep the schedule's unambiguous reservation permitting Lewis to

"make any schedule changes required including change of class time, location or

instructor." Def.'s Ex. A-3 at ECF p. 42 (emphasis added). Though Miller argues that

the University didn't reserve the right to change the instructional method specifically, it

didn't need to. The word "including," of course, typically denotes a non-exhaustive list,

i.e. a part of the whole rather than the entirety. See Bryan A. Garner, Garner's Modern

English Usage 500 (4th ed. 2016). The only way one can read the reservation to

explicitly exclude the instructional method is by changing "including" to "involving,"

"limited to," "consists of," or something similar. But that is not what the schedule says.

       Miller also asserts—without any support—that even if the reservation permitted

Lewis to change the course schedule and manner of instruction, it did not allow Lewis to

do so after courses began. But there is nothing in language of the reservation to

support such a limitation. And the cases Miller relies on for this argument are

inapplicable, as they involve courts applying different law under different circumstances.

See Saroya v. Univ. of the Pac., No. 5:20-CV-03196-EJD, 2020 WL 7013598, at *5

(N.D. Cal. Nov. 27, 2020) (applying California law to "look to the reasonable expectation



                                              11
     Case: 1:20-cv-05473 Document #: 47 Filed: 04/12/21 Page 12 of 14 PageID #:568




of the student at the time of contracting"); Verlanga v. Univ. of San Francisco, No. CGC-

20-584829, 2020 WL 7229855, at *2 (Cal. Super. Ct. Nov. 12, 2020) ("The Court

likewise denies USF's request for judicial notice of its catalog, including the refund

policy and the university's reservation of rights to modify its regulations and programs.")

        Finally, Miller argues that even if the Court does not agree with her interpretation

of the reservation, it is subject to two reasonable interpretations and therefore may not

be resolved on a motion to dismiss. See Drennan v. Indiana Harbor Belt R. Co., No. 99

C 3371, 2001 WL 883659, at *4 (N.D. Ill. Aug. 6, 2001) ("If the relevant terms are

susceptible to more than one reasonable interpretation, then the contract is ambiguous

and the interpretation of the terms is a question of fact which cannot be resolved on a

motion to dismiss."). The Court disagrees. There is nothing the least bit ambiguous

about the language of the reservation allowing Lewis to make unilateral changes.

        In sum, none of the materials Miller has identified is appropriately understood to

constitute a binding contractual promise by the University to provide in-person

educational services, experiences, or opportunities. As a result, count 1 fails to state a

claim. 4

C.      Unjust enrichment (Count 2)

        Lastly, the Court will address Miller's unjust enrichment claim. Under Illinois law,

a plaintiff states a claim for unjust enrichment when she alleges that the "defendant has




4 Lewis provided additional arguments for dismissal of the breach-of-contract claim,
including that the University's tuition agreement precludes a finding of breach of contract
and that Miller failed to allege that the University's decision to transition to remote
learning was arbitrary, capricious, or in bad faith. Because the Court has dismissed this
claim on other grounds, it need not consider these additional arguments.


                                             12
   Case: 1:20-cv-05473 Document #: 47 Filed: 04/12/21 Page 13 of 14 PageID #:569




unjustly retained a benefit to the plaintiff's detriment and the defendant's retention of the

benefit violates the fundamental principles of justice, equity, and good conscience."

See Blythe Holdings, Inc. v. DeAngelis, 750 F.3d 653, 658 (7th Cir. 2014) (alterations

accepted) (internal quotation marks omitted). "Because it is an equitable remedy, unjust

enrichment is only available when there is no adequate remedy at law." Guinn v.

Hoskins Chevrolet, 361 Ill. App. 3d 575, 604, 836 N.E.2d 681, 704 (2005) (internal

quotation marks omitted). Accordingly, the remedy of unjust enrichment is unavailable

"where there is a specific contract that governs the relationship of the parties." Id.

(alterations accepted) (internal quotation marks omitted).

       Miller argues that her claim should survive because, although she alleges the

existence of a contract, her claim for unjust enrichment is pleaded in the alternative.

Generally, Illinois law permits a party at the pleading stage to plead claims in the

alternative, including pleading an unjust enrichment claim as an alternative to a breach-

of-contract claim. See id. However, "when the unjust enrichment claim is premised on

a failure to fulfill contractual terms—which is the case here—this general rule does not

apply, and dismissal of the unjust enrichment claim is appropriate." Oyoque, 2021 WL

679231, at *5; see also id. (citing cases). Because, Miller alleges the existence of a

contract and Lewis does not dispute that there is one, the Court must dismiss Count 2.

See Team Impressions, Inc. v. Chromas Techs. Canada, Inc., No. 02 C 5325, 2003 WL

355647, at *4 (N.D. Ill. Feb. 18, 2003) (St. Eve, J.) (plaintiff's alternative unjust

enrichment claim dismissed because it was premised on the defendant's failure to fulfill

the terms of an express contract).




                                              13
   Case: 1:20-cv-05473 Document #: 47 Filed: 04/12/21 Page 14 of 14 PageID #:570




                                        Conclusion

       For the reasons stated above, the Court grants defendant's motion to dismiss

[docket no. 28]. Unless Miller submits by April 26, 2021 a proposed amended complaint

stating a viable claim over which this Court has jurisdiction, the Court will enter

judgment in favor of the University. The case is set for a telephone status hearing on

May 5, 2021 at 9:15 a.m. to set any necessary schedules for further proceedings, using

call-in number 888-684-8852, access code 746-1053. Counsel should wait for the case

to be called before announcing themselves.



                                                  ________________________________
                                                       MATTHEW F. KENNELLY
                                                       United States District Judge

Date: April 11, 2021




                                             14
